Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         DETAILED ACTION
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 07/20/22. Claims 1, 3-9, 11-17, 19-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 07/20/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1,9, 17 have been amended; claims 2, 10, 18 are cancelled, hence such, claims 1, 3-9, 11-17, 19-20   are now pending in this application. 



                                                                                                        
                                                 Claim rejections- 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method and computer readable medium which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  An endorser node in a blockchain network, the endorser node comprising:
a processor than when executing one or more instructions stored in a memory is configured to:
receive, from a client node in the blockchain network, a request to endorse a transaction governed by a smart contract comprising a plurality of chaincode statements arranged in an initial order;
in response to the request:
identify based on a content of each of the plurality of chaincode statements, a first group of chaincode statements that are executed during an endorsement phase to generate a first endorsement result,
identify based on the content of each of the plurality of chaincode statements, a second group of chaincode statements in which execution of the second group of chaincode statements to generate a second endorsement result is delayed until a commitment of the transaction to a blockchain of the blockchain network,
reorganize the plurality of chaincode statements from the initial order into the first group and the second group to generate an optimized smart contract and
endorse the plurality of chaincode statements in accordance with the optimized smart contract, and
transmit the first endorsement result to the client node upon endorsement and
transmit the second endorsement result to the client node upon endorsement.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for executing transactions that are endorsed),  (e.g., receive, from a client a request to endorse a transaction governed by a contract comprising a plurality of statements arranged in an initial order; in response to the request: identify based on a content of each of the plurality of statements, a first group of statements that are executed during an endorsement phase to generate a first endorsement result, identify based on the content of each of the plurality of statements, a second group of statements in which execution of the second group of statements to generate a second endorsement result is delayed until a commitment of the transaction, reorganize the plurality of statements from the initial order into the first group and the second group to generate an optimized contract and endorse the plurality of  statements in accordance with the optimized contract, and transmit the first endorsement result to the client upon endorsement and transmit the second endorsement result to the client upon endorsement).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. Claims 9, 17 are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
An endorser node, a client node, a processor, a smart contract comprising chaincode statements, an optimized smart contract and a blockchain of a blockchain network.
The endorser node, the client node, the processor, the smart contract comprising  chaincode statements, and the blockchain of the blockchain network, and the optimized smart contract are recited at a high level of generality and are being used in their ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. Claims 9, 17 are abstract for similar reasons.
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 9, 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-8, 11-16, 19-20 which further define the abstract idea that is present in their respective independent claims 1,9, 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-8, 11-16, 19-20 are directed to an abstract idea. Thus, claims 1, 3-9, 11-17, 19-20 are not patent-eligible.

                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/12/2022